UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT JAMIESON, individually and as

Trustee for the Raymond David Jamieson

Irrevocable Grandchildren’s Trust, and JUDITH

JAMIESON, individually and as Trustee for the

Jamieson Family Foundation : ORDER
Plaintiffs, :

 

19 CV 1817 (VB)
Vv.

Copies Mailed/Faxed

 

HECTOR A. MAY, VANIA MAY BELL, and A May 6 | of1 !

EXECUTIVE COMPENSATION PLANNERS,
INC.,

Defendants. :
ee ween nen nee nee ene nn xX

 

By Memorandum Endorsement dated March 18, 2021, the Court granted plaintiffs’ request
to move for default judgment against defendants Hector May and Executive Compensation
Planners, Inc. (“ECP”). To date, plaintiffs have not so moved.

Accordingly, provided that defendants Hector May and ECP remain in default, plaintiffs are
ORDERED to seek certificates of default as to those defendants by June 21, 2021, and thereafter to
move, by order to show cause and in accordance with the Court’s Individual Practices, for default
judgment against defendants by July 9, 2021. If plaintiffs fail to satisfy either deadline, the
Court may dismiss the case without prejudice for failure to prosecute or failure to comply
with court orders, Fed. R. Civ. P. 41(b).

Chambers will mail a copy of this Order to defendant Vania May Bell at her address on the
docket.

Dated: June 7, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

Chambers of Vincent L. Briccetti

Ot

 
